Citation Nr: 1125288	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  11-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kara M. Koonce, Legal Intern


INTRODUCTION

The Veteran served on active duty from January 1970 to February 1972.

This case comes before the Board of Veterans' Appeals on appeal from a January 2010 rating decision of the Pittsburg, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement for service connection for bilateral hearing loss.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that service connection is warranted for his bilateral hearing loss.

On entry into active service, the Veteran reported hearing loss and ear trouble on his February 1969 report of medical history.  The Veteran also stated that he was treated for hearing difficulties about four years prior to entering active service.  The physician further noted that the Veteran suffered from tone deafness.  The clinical evaluation of the Veteran's ears was normal.  Upon discharge from service, the January 1972 report of medical examination assessed the ears as normal.  However, the physician noted loss of hearing under the summary of defects and diagnoses.  

In December 2009, the Veteran was afforded a VA examination for his bilateral hearing loss.  According to the December 2009 VA examination report, the Veteran admitted to the VA examiner that he was exposed to significant military-related noise during his service in Vietnam.  The Veteran noted that upon return from Vietnam he had difficulty with hearing, specifically in the left ear.  When the Veteran's hearing was measured at discharge, he was unable to hear the tones while others forty feet behind him in line were laughing at the loudness of the tones.  Further, according to the Veteran, his hearing loss has worsened over the years.  

After a review of the claims file and audiological examination of the Veteran, the VA examiner diagnosed the Veteran with sensorineural hearing loss.  The VA examiner noted hearing loss and tone deafness existing in the left ear from preinduction testing in 1969.  However, the VA examiner stated that the hearing loss appeared to remain unchanged throughout discharge records.  He opined that the current bilateral hearing loss condition is "less likely as not" caused by or a result of noise exposure within service.  However, the VA examiner did not offer an opinion as to whether the bilateral hearing loss was aggravated during service.  The Board considers this opinion insufficient and remand is required to obtain an additional opinion.  

Finally, in the claims file is a copy of an award letter from the Social Security Administration (SSA), dated June 2010.  The letter indicates that the Veteran was entitled to monthly disability benefits from the SSA beginning September 2009.  However, records from the SSA are not of record.  The United States Court of Appeals for Veteran Claims (Court) has held that where VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from the agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. 67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held that VA has a duty to request information and pertinent records from other Federal agencies, when on notice that such information exists.  Id.  Because the records from the SSA are not included in the claims file, the Board finds that an attempt should be made to obtain those records, as they are relevant to the issue on appeal.  See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:

1. Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2. After any additional records are associated with the claims file, the RO should arrange for the Veteran's claims file to be reviewed by the examiner who prepared the December 2009 VA examination report (or a suitable substitute if that examiner is unavailable) for the purpose of preparing an addendum to that opinion.  The examiner must review the claims file.  The examiner should state an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the pre-existing hearing loss underwent a permanent increase in severity due to the normal progression of the disorder, or whether any worsening constituted aggravation of the disorder due to service.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.)  

A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.  If the physician cannot provide the opinion without resorting to speculation, he or she should so indicate this and explain the reason why an opinion would be speculative.  

3. Once all necessary development is completed, readjudicate the claim currently on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case (SSOC) and given the appropriate time period within which to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


